United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 28, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-40824
                         Summary Calendar


                      GRAYLAND ARTHUR ARNOLD,

                                                Plaintiff-Appellant,

                              versus

                    SOUTHEAST TEXAS NARCOTICS
                & INTELLIGENCE TASK FORCE; ET AL.,

                                                         Defendants,

SOUTHEAST TEXAS NARCOTICS & INTELLIGENCE TASK FORCE; Individually
     and officially as Commander of Southeast Texas Narcotics &
    Intelligence Task Force; PATRICIA EIKHOFF, Individually and
       officially as an Agent of Southeast Texas Narcotics &
Intelligence Task Force; KOUNTZE POLICE DEPARTMENT; MIKE PARRISH,
Individually and officially as Chief of Police for Kountze Police
   Department; LELAND DALE KEEN, Individually and officially as
 Sergeant of Kountze Police Department; MATT CUSTER, Individually
     and officially as an Officer of Kountze Police Department;
                         UNIDENTIFIED PARTY,

                                            Defendants - Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:99-CV-784
                       --------------------

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 02-40824
                                      -2-

          Grayland Arthur Arnold, federal prisoner #06584-078 appeals

from the dismissal of some claims against some defendants in his 42

U.S.C. § 1983 action for failure to state a claim and the grant of

summary judgment for the defendants on some other claims.                 Arnold

raises numerous contentions regarding the quality of the evidence

in the record, the existence of probable cause for his arrest for

a   November   7,   1997,   drug   transaction,      and   the   liability   of

supervisory personnel for allegedly failing to supervise or train

the officers involved in his arrest.           He also contends that he has

shown a 42 U.S.C. § 1985 conspiracy by showing that the defendants

worked together to violate his constitutional rights.

          There were three probable cause findings regarding Arnold’s

arrest.     First, a state justice of the peace issued an arrest

warrant on finding probable cause.             Second, a state grand jury

indicted    Arnold.     Third,     the    federal   district     court   revoked

Arnold’s release on bond in an unrelated federal case due to the

offense conduct.       Moreover, the district court denied Arnold a

guideline sentencing adjustment for acceptance of responsibility

based on the November 7, 1997, transaction and subsequent arrest

and indictment.

          Arnold relies on alleged inconsistencies to contend that a

police officer committed perjury. Inconsistencies in testimony are

insufficient to prove perjury.           Koch v. Puckett, 907 F.2d 524, 531

(5th Cir. 1990).      Because there were three probable cause findings

in the case and a subsequent finding regarding acceptance of
                            No. 02-40824
                                 -3-

responsibility, the defendants are shielded from any liability in

Arnold’s case regarding his arrest.   See Taylor v. Gregg, 36 F.3d

453, 456 (5th Cir. 1994).

         Arnold acknowledges that racial animus was not a part of

the conspiracy he argues is actionable pursuant to 42 U.S.C. §

1985.   He must show that the conspiracy was racially motivated to

prevail. Word of Faith World Outreach Ctr. Church, Inc. v. Sawyer,

90 F.3d 118, 124 (5th Cir. 1996).

        AFFIRMED.